Exhibit 10.25 EMPLOYMENT AGREEMENT EXTENSION THIS EMPLOYMENT AGREEMENT EXTENSION (the “Extension”) is entered into as of the March 31, 2012 (the “Effective Date”), by and between Tower Financial Corporation, an Indiana corporation (the “Company”) and Michael D. Cahill, a resident of Allen County, Indiana (the “Employee”). WHEREAS, the Company wishes to extend the original and extended employment agreement (the “Original Agreement”) dated November 23, 2009 (Exhibit B) and extended on September 8, 2010 until March 31, 2012 (Exhibit A), for a term to end March 31, 2013, under the same terms and conditions as the Original Agreement and as such has so notified the Employee on December 1, 2011, subject to regulatory approval. WHEREAS, the Employee wishes to be employed by the Company for the extended term, under the same terms and conditions as the Original Agreement dated November 23, 2009. WHEREAS, the extension received regulatory approval from the Federal Reserve Board (“FRB”) on January 4, 2012, and the concurrence of the Federal Deposit Insurance Corporation (“FDIC”) on January 17, 2012. NOW, THEREFORE, for and in consideration of the foregoing recitals and of the mutual covenants and agreements set forth herein, the parties, intending to be legally bound hereby, agree as follows: 1.Term.The term of the original agreement shall continue in full force and effect through and including March 31, 2013, subject to FDIC concurrence. 2.Notification.The Company will be obligated to notify Employee on or prior to December 1, 2012, of its intent to either extend the original Agreement for an additional term beyond March 31, 2013 or enter into a new agreement with the Employee. 3.Termination or Repayment of Certain Severance Payments.If the Company, or its successor, becomes aware that Employee has committed, is substantially responsible for, or has violated, any of the respective acts or omissions, conditions, or offenses described and set forth at 12 C.F.R §359.4(a)(4),then the Company,or its successor, may (a) terminate any severance benefits due under Sections 6 of the Original Agreement and/or (b) demand and be entitled to reimbursement for severance benefits already paid to Employee under such sections. 4.Continuation of Agreement.All the remaining terms and conditions of the Original Agreement not in conflict with this Extension shall remain in full force and effect for the Term. IN WITNESS WHEREOF, the parties have executed this Extension as of the date first above written and agree that the effective date of the Extension will be the expiration date of the original term, January 1, 2012. TOWER FINANCIAL CORPORATION By: /s/: Rober N. Taylor By /s/:Michael D. Cahill Its: Chair, Compensation Committee Date: January 18, 2012 Date: January 18, 2012 Exhibit A EMPLOYMENT AGREEMENT EXTENSION THIS EMPLOYMENT AGREEMENT EXTENSION (the “Extension”) is entered into as of the eighth day of September, 2010 (the “Effective Date”), by and between Tower Financial Corporation, an Indiana corporation (the “Company”) and Michael D. Cahill, a resident of Allen County, Indiana (the “Employee”). WHEREAS, the Company wishes to extend the original employment agreement (the “Original Agreement”) dated November 23, 2009 (Exhibit B), for a term to end March 31, 2012, under the same terms and conditions as the Original Agreement and as such has so notified the Employee on August 27, 2010. WHEREAS, the Employee wishes to be employed by the Company for the extended term, under the same terms and conditions as the Original Agreement dated November 23, 2009. NOW, THEREFORE, for and in consideration of the foregoing recitals and of the mutual covenants and agreements set forth herein, the parties, intending to be legally bound hereby, agree as follows: 1. Term.The term of the original agreement shall continue in full force and effect through and including March 31, 2012. 2.Notification.The company will be obligated to notify Employee on or prior to December 1, 2011, of its intent to either extend the Agreement for an additional term or enter into a new agreement with the Employee. 3.Continuation of Agreement.All the remaining terms and conditions of the Original Agreement not in conflict with this agreement shall remain in full force and effect for the Term. IN WITNESS WHEREOF, the parties have executed this Extension as of the date first above written and agree that the effective date of the extension will be at the end of the expiration date of the original term, January 1, 2011. TOWER FINANCIAL CORPORATION By: /s/: Joseph D. Ruffolo By: /s/: Michael D. Cahill Its: Chair, Compensation Committee Date: September 8, 2010 Date:
